736 A.2d 1056 (1999)
356 Md. 1
In Matter of the Application of Robert Moshe LEVENSON for Admission to the Bar of Maryland.
Misc. No. 9, Sept. Term, 1999.
Court of Appeals of Maryland.
September 9, 1999.
William J. Rowan, III, Rockville, for applicant.
Argued before BELL, C.J., and ELDRIDGE, RODOWSKY, RAKER, WILNER, CATHELL, and ROBERT L. KARWACKI (retired, specially assigned), JJ.

ORDER
The Court having considered the favorable recommendation of the State Board of Law Examiners, the adverse recommendation of the Character Committee of the Seventh Judicial Circuit for admission to the Bar of Maryland of the applicant, Robert Moshe Levenson, the written argument of the applicant, and the oral argument of applicant's counsel presented at a show cause hearing held before this Court on September 7, 1999, it is this 9th day of September, 1999
ORDERED, by the Court of Appeals of Maryland, that the favorable recommendation of the State Board of Law Examiners be, and it is hereby, accepted, and it is further
ORDERED that the applicant, upon taking the oath prescribed by the statute, be admitted to the practice of law in this State, subject only to the filing of an updating oath as to the character information.